DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8-10, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al US  2005/0017075 in view of Bruchertseifer et al US 2007/0250917.

Regarding claim 1, Chou et al teaches an information processing apparatus having a keylock function (MFP 10 with the keyboard 12. The keyboard 12 includes a lock button 30 (paragraph 0014-0015)), 
Chou et al teaches user can set up a password and the processor 20 will store it into the memory 22. When password protection is enabled, when the user presses the lock button 30 to enable or disable the plurality of function buttons 28, the password is required (paragraph 0017)
Chou et al fails to teach the information processing apparatus comprising a change unit configured to change an initial password to a different password, 
wherein the keylock function is not enabled without a change of the initial password made by the change unit.
Bruchertseifer et al teaches the information processing apparatus comprising a change unit configured to change an initial password to a different password (paragraph 74, initial password/key not being changes will have security issue implies there is a change unit allows user to change the initial password for security reason), wherein the keylock function is not enabled without a change of the initial password made by the change unit (a function is not enable (deactivate function 208, fig. 3, no to validate configuration), also see paragraph 74, initial password not changed belongs to security function not being configured, paragraph 76, based on validation function validating the configuration of the at least one configurable security function, the at least one activatable or deactivatable functionality being activated or deactivated)
Since the keylock function of Chou can be considered as activatable functionality, it would have been obvious to a person with ordinary skill in the art to have modified Chou et al with: the information processing apparatus comprising a change unit configured to change an initial password to a different password, wherein the keylock function is not enabled without a change of the initial password made by the change unit.
The reason of doing so would have improve security of the system and prevent misuse of the device by unauthorized individuals.

Regarding claim 2, Chou et al teaches a first key configured to change a setting of the information processing apparatus (plurality of function buttons 28, paragraph 17, e.g., paragraph 15, allow setting copy function to on or off), wherein the keylock function is a function of not receiving a change in the setting in response to the first key being selected or a function of receiving a change in the setting in response to the first key being selected and disabling the change (the user presses the lock button 30 to enable or disable the plurality of function buttons 28 (paragraph 0017) note: the pressing of any button of 28 (e.g., copy button) can be read as “first key being selected” but the change to on/off is disabled).

Regarding claim 4. Chou teaches a reception unit (20, fig. 2) to receive a change in settings (paragraph 0017).
Chou does not teach teaches a reception unit configured to receive a change in a setting with a remote operation performed on a terminal, wherein the reception unit enables the keylock function.
Bruchertseifer et al teaches a reception unit configured to receive a change in a setting with a remote operation performed on a terminal, wherein the reception unit enables the keylock function (initial password/key not being changed, paragraph 0076, depending on the result of this validation, at least one activatable or deactivatable functionality being activated or deactivated).  a control device (e.g. system control with remote maintenance access) with a radio interface, or another, potentially insecure interface for remote administration (paragraph 0077).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Chou to include: reception unit configured to receive a change in a setting with a remote operation performed on a terminal, wherein the reception unit enables the keylock function.
The reason of doing so would have allow a user from far away to be able to use the information processing apparatus effectively.
Regarding claim 5,  Bruchertseifer et al teaches wherein, in a case where a password for the information processing apparatus is the initial password, (see rejection of claim 1, here the examiner interpret the password is a initial password means the initial password has not change), the reception unit does not receive a process for changing the initial password or the reception unit receives the process and disables the process (initial password/key not being changed, paragraph 0076, depending on the result of this validation, at least one activatable or deactivatable functionality being activated or deactivated).
Regarding claim 6, Chou et al teaches wherein the keylock function in an enabled state is disabled through a process that is received by the reception unit (paragraph 17, When password protection is enabled, user press lock button to enable or disable the plurality of function button 28, the password is required. In other words, the lock button 30 is disabled when password protection is enabled and when the password protection is disabled, the lock button is enabled.  Since the process of the MFP is control by processor 20, paragraph 14, when the processor received a password protection being turned on signal, the lock button 30 would be disabled, during the time the lock button is in enable state and before the password protection is turned on).
Regarding claim 8, Chou et al teaches an information processing apparatus having a keylock function (MFP 10 with the keyboard 12. The keyboard 12 includes a lock button 30 (paragraph 0014-0015)), 
Chou et al teaches user can set up a password and the processor 20 will store it into the memory 22. When password protection is enabled, when the user presses the lock button 30 to enable or disable the plurality of function buttons 28, the password is required (paragraph 0017)
Chou et al fails to teach the information processing apparatus comprising a change unit configured to change an initial password to a different password, 
wherein the keylock function is not enabled without a change of the initial password made by the change unit.
Bruchertseifer et al teaches the information processing apparatus comprising a change unit configured to change an initial password to a different password (paragraph 74, initial password/key not being changes will have security issue implies there is a change unit allows user to change the initial password for security reason), wherein the keylock function is not enabled without a change of the initial password made by the change unit (a function is not enable (deactivate function 208, fig. 3, no to validate configuration), also see paragraph 74, initial password not changed belongs to security function not being configured, paragraph 76, based on validation function validating the configuration of the at least one configurable security function, the at least one activatable or deactivatable functionality being activated or deactivated)
Since the keylock function of Chou can be considered as activatable functionality, it would have been obvious to a person with ordinary skill in the art to have modified Chou et al with: the information processing apparatus comprising a change unit configured to change an initial password to a different password, wherein the keylock function is not enabled without a change of the initial password made by the change unit.
The reason of doing so would have improve security of the system and prevent misuse of the device by unauthorized individuals.

Regarding claim 9 and 16, Chou et al teaches an information processing apparatus having a keylock function (MFP 10 with the keyboard 12. The keyboard 12 includes a lock button 30 (paragraph 0014-0015)), 
Chou et al teaches user can set up a password and the processor 20 will store it into the memory 22. When password protection is enabled, when the user presses the lock button 30 to enable or disable the plurality of function buttons 28, the password is required (paragraph 0017)
Chou et al fails to teach the information processing apparatus comprising a change unit configured to change an initial password to a different password, 
wherein the keylock function is enabled according to a change of the initial password made by the change unit.
Bruchertseifer et al teaches the information processing apparatus comprising a change unit configured to change an initial password to a different password (paragraph 74, initial password/key not being changes will have security issue implies there is a change unit allows user to change the initial password for security reason), wherein the keylock function is enabled according to a change of the initial password made by the change unit (a function is enable (activate function 206, fig. 3, yes to validate configuration), also see paragraph 74, initial password not changed belongs to security function not being configured, paragraph 76, based on validation function validating the configuration of the at least one configurable security function, the at least one activatable or deactivatable functionality being activated or deactivated)
Since the keylock function of Chou can be considered as activatable functionality, it would have been obvious to a person with ordinary skill in the art to have modified Chou et al with: teach the information processing apparatus comprising a change unit configured to change an initial password to a different password, 
wherein the keylock function is enabled according to a change of the initial password made by the change unit.
The reason of doing so would have improve security of the system and prevent misuse of the device by unauthorized individuals.

Regarding claim 10: Chou et al teaches a first key configured to change a setting of the information processing apparatus (plurality of function buttons 28, paragraph 17, e.g., paragraph 15, allow setting copy function to on or off), wherein the keylock function is a function of not receiving a change in the setting in response to the first key being selected or a function of receiving a change in the setting in response to the first key being selected and disabling the change (the user presses the lock button 30 to enable or disable the plurality of function buttons 28 (paragraph 0017) note: the pressing of any button of 28 (e.g., copy button) can be read as “first key being selected” but the change to on/off is disabled).
Regarding claim 12, Chou teaches a reception unit (20, fig. 2) to receive a change in settings (paragraph 0017).
Chou does not teach teaches a reception unit configured to receive a change in a setting with a remote operation performed on a terminal, wherein the reception unit enables the keylock function.
Bruchertseifer et al teaches a reception unit configured to receive a change in a setting with a remote operation performed on a terminal, wherein the reception unit enables the keylock function (initial password/key not being changed, paragraph 0076, depending on the result of this validation, at least one activatable or deactivatable functionality being activated or deactivated).  a control device (e.g. system control with remote maintenance access) with a radio interface, or another, potentially insecure interface for remote administration (paragraph 0077).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Chou to include: reception unit configured to receive a change in a setting with a remote operation performed on a terminal, wherein the reception unit enables the keylock function.
The reason of doing so would have allow a user from far away to be able to use the information processing apparatus effectively.


Regarding claim 13, Bruchertseifer et al teaches wherein, in a case where a password for the information processing apparatus is the initial password, (see rejection of claim 1, here the examiner interpret the password is a initial password means the initial password has not change), the reception unit does not receive a process for changing the initial password or the reception unit receives the process and disables the process (initial password/key not being changed, paragraph 0076, depending on the result of this validation, at least one activatable or deactivatable functionality being activated or deactivated).

Regarding claim 14, Chou et al teaches wherein the keylock function in an enabled state is disabled through a process that is received by the reception unit (paragraph 17, When password protection is enabled, user press lock button to enable or disable the plurality of function button 28, the password is required. In other words, the lock button 30 is disabled when password protection is enabled and when the password protection is disabled, the lock button is enabled.  Since the process of the MFP is control by processor 20, paragraph 14, when the processor received a password protection being turned on signal, the lock button 30 would be disabled, during the time the lock button is in enable state and before the password protection is turned on).

Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al US  2005/0017075 in view of Bruchertseifer et al US 2007/0250917 further in view of Yano US 2004/0252335
Regarding claim 3,  Chou et al teaches wherein, in a case where a password for the information processing apparatus is the initial password, in response to the keylock function being selected with a user operation, the keylock function is not enabled (see rejection of claim 1, here the examiner interpret the password is a initial password means the initial password has not change).
Chou does not teach a message indicating that the keylock function is not enabled is displayed in response to the keylock function being selected.
Yano teaches to display a disable button (paragraph 89, selection of print button is disabled) if the disable button is selected (fig. 11 S110, print button pressed).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Chou to include: in a case where a password for the information processing apparatus is the initial password, in response to the keylock function being selected with a user operation, the keylock function is not enabled and a message indicating that the keylock function is not enabled is displayed in response to the keylock function being selected.
The reason of doing so would have allowed the user to know about the disable button and to prevent the user from breaking the machine by repeat pressing the disabled button.

Regarding claim 11,  Chou et al teaches wherein, in a case where a password for the information processing apparatus is the initial password, in response to the keylock function being selected with a user operation, the keylock function is not enabled (see rejection of claim 1, here the examiner interpret the password is a initial password means the initial password has not change).
Chou does not teach a message indicating that the keylock function is not enabled is displayed in response to the keylock function being selected.
Yano teaches to display a disable button (paragraph 89, selection of print button is disabled) if the disable button is selected (fig. 11 S110, print button pressed).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Chou to include: in a case where a password for the information processing apparatus is the initial password, in response to the keylock function being selected with a user operation, the keylock function is not enabled and a message indicating that the keylock function is not enabled is displayed in response to the keylock function being selected.
The reason of doing so would have allowed the user to know about the disable button and to prevent the user from breaking the machine by repeat pressing the disabled button.


Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al US  2005/0017075 in view of Bruchertseifer et al US 2007/0250917 further in view of Yasaki et al US 2018/0048471.
Regarding claim 7, Chou et al in view of Bruchertseifer et al teach all of the limitations of claim 1
 Chou et al in view of Bruchertseifer et al fails to teach of wherein the initial password is set to the information processing apparatus prior to shipment.
Yasaki et al teaches wherein the initial password is set to the information processing apparatus prior to shipment (information processing device 10 receives an input of an initial password set for the information terminal 20 from the user. Note that the initial password is a password set in advance at the time of shipping of the information terminal 20 (paragraph 0055).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Chou et al in view of Bruchertseifer et al with: wherein the initial password is set to the information processing apparatus prior to shipment.
The reason of doing so would have to prevent misuse of a device by allowing for the authorized user who is to receive the device to access all functions by providing the authorized user with initial password.

Regarding claim 15, Chou et al in view of Bruchertseifer et al teach all of the limitations of claim 9
 Chou et al in view of Bruchertseifer et al fails to teach of wherein the initial password is set to the information processing apparatus prior to shipment.
Yasaki et al teaches wherein the initial password is set to the information processing apparatus prior to shipment (information processing device 10 receives an input of an initial password set for the information terminal 20 from the user. Note that the initial password is a password set in advance at the time of shipping of the information terminal 20 (paragraph 0055).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Chou et al in view of Bruchertseifer et al with: wherein the initial password is set to the information processing apparatus prior to shipment.
The reason of doing so would have to prevent misuse of a device by allowing for the authorized user who is to receive the device to access all functions by providing the authorized user with initial password.





Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
November 5, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675